Justice PLEICONES,
concurring in part, dissenting in part.
I concur in the majority’s conclusion that the order of the family court unsealing the divorce record is immediately appealable, but only because this is a final judgment of the family court. As the majority observes, “No further action is required in the family court to determine the parties’ rights....” In my opinion, no further discussion is necessary.
I respectfully dissent from the majority’s holding that the family court properly ordered the unsealing of the record in this case. I agree with the test formulated in the majority opinion for determining whether a record should be unsealed. I differ with the majority opinion’s placement of the burden of persuasion on Appellant, the opponent of the motion to unseal the record. In my opinion, the proponent of the motion, Capital, is the party that should bear the burden of persuasion. The burden of persuasion for sealing the record was met in the first instance before the family court. Imposing on Appellant a perpetual burden of keeping the record sealed is inappropriate. See, e.g., Welch v. Welch, 48 Conn.Supp. 19, *15828 A.2d 707 (2003) (holding that “if the court determines that the papers and records should be kept confidential, the burden to show good cause would be upon the party requesting to unseal or open the documents”); but see, e.g., Ark. Best. Corp. v. Gen. Elec. Capital Corp., 317 Ark. 238, 878 S.W.2d 708 (1994) (holding that “[ajlthough the decision we review is that of declining to unseal the records, the issue is whether the records should have been sealed in the first place,” and the “[o]ne who seeks to overcome the expectation of access bears the burden of establishing the requisite important state interest”) (internal quotation omitted).
Because the family court placed the burden of persuasion on Appellant, I would reverse the decision and remand the case to the family court for a new hearing, with Capital bearing the burden of persuasion.